Citation Nr: 1455040	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss disability 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, February 2006, and October 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

As to the issue of service connection for hearing loss, the Board finds that this matter has been pending since the initial denial of service connection for hearing loss in October 2005.  The Board finds that subsequent to the initial denial of service connection in October 2005, the Veteran made a statement in support of claim and submitted additional VA medical records which made reference to his having difficulty with hearing.  As a result of the newly received evidence, the RO again denied service connection for hearing loss in a February 2006 rating determination and within one year of notice of the denial the Veteran submitted a statement in support of claim, received in February 2007, which the Board construes as a notice of disagreement.  Thus, the Board finds that the claim has remained opened since the initial denial of service connection for hearing loss.  

As to the issue of service connection for tinnitus, this matter was previously denied by the RO in a prior rating determination and became final.  The Board, regardless of the RO's actions, is under a legal duty in such a case to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as such on the title page of this decision.


FINDINGS OF FACT

1.  Evidence received since the denial of service connection for tinnitus in June 2007 raises a reasonable possibility of substantiating the claim.

2.  The Veteran was exposed to acoustic trauma in service. 

3.  The Veteran has provided credible lay evidence of in-service onset of tinnitus and unremitting tinnitus since service.

4.  Tinnitus had its onset in service.

5.  A current bilateral hearing loss disability for VA rating purposes has not been demonstrated.


CONCLUSIONS OF LAW

1.  The June 2007 rating determination denying service connection for tinnitus became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus and the newly reopened claim of service connection for tinnitus, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on these claims, further assistance is not required to substantiate that element of the claims.

As it relates to the claims of service connection for hearing loss, the RO, in a July 2005 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  A March 2007 letter provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

In conjunction with his claim for hearing loss, the Veteran was afforded VA examinations in January 2006 and October 2012.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also given an opportunity to appear at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2014).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

The RO denied service connection for tinnitus in a June 2007 rating determination.  The Veteran was notified of this decision and did not appeal.  Thus, the decision became final.  When denying service connection, the RO observed that the Veteran's service medical records were negative for diagnosis, treatment, or other findings of tinnitus.  The RO also indicated that the Janaury 2006 VA examination report, wherein the Veteran was diagnosed as having bilateral tinnitus, noted a history of tinnitus for 10-15 years.  The RO further observed that the examiner found that it was less likely than not that the Veteran's tinnitus was related to his military acoustic trauma due to the service treatment records being negative for any findings, the Veteran not providing a history of tinnitus that would indicate that it was incurred on active duty, and the normal audiometric thresholds.  

Evidence available at the time of the previous denial included the Veteran's service treatment records, his request for service connection for tinnitus, his reports of inservice acoustic trauma, and the results of the Janaury 2006 VA examination 

As noted above, the Veteran did not appeal the denial nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final.

Evidence added to the record since the previous denial includes more in-depth detail from the Veteran as to the acoustic trauma to which he was exposed, buddy statements from friends and family as to the extended period of time for which the Veteran had had ringing in his ears, and the results of an October 2012 VA examination.  

In support of his claim, the Veteran submitted several statements from G.D. who indicated that he had known the Veteran for the past 40 years and stated that he and the Veteran had been roommates for many years.  He reported that the Veteran often complained about ringing in his ears/tinnitus and that he had to turn up the television to an extremely loud mode.  

The Veteran also submitted October 2010 statements from his wife and sister as to the ringing that he had had in his ears throughout the years.  His sister indicated that the Veteran had had ringing in his ears since his return from service.  

The Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.  Subsequent to the prior denial, the Veteran submitted letters from family members and friends whom had known him for many years indicating that he had had ringing in his ears from the time of his return from service.  One of the bases for the prior denial was that there was no indication that the Veteran had had tinnitus in service or in the years in close proximity to service.  

The above evidence relates to previously unestablished elements of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for tinnitus is reopened. 

As the claim for service connection for tinnitus has been reopened, the Board will now address this issue below on a de novo basis.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran maintains that his current tinnitus arises from as a result of exposure to acoustic trauma in service.  He is in receipt of the Combat Action Ribbon and he performed duties as a wireman while in service.  Moreover, as indicated above, the Veteran has submitted statements from friends and family members as to his experiencing ringing in his ears/tinnitus from the time of his return from service.  

In conjunction with the claim, the Veteran was afforded a VA examination in October 2012.  The examiner indicated that the Veteran had tinnitus at the time of the examination.  However, in a Janaury 2013 addendum report, the examiner indicated that it was less likely as not that tinnitus was related to noise exposure in service based upon no findings on examination. 

The Veteran's lay statements regarding exposure to live fire while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service in Vietnam.  Additionally, the Board accepts the Veteran's account of having been in close proximity to mortar fire given his receipt of the Combat Action Ribbon and his duties as a wireman.  

The Board finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  To the extent that the Veteran denied ear problems at separation, the Board finds this so be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

With regard to the VA examiner's Janaury 2013 opinion that the Veteran's tinnitus was not due to service, the Board finds such opinion to be of limited probative value.  The examiner based his conclusion on no findings of tinnitus at the time of the examination, which is incorrect.  Moreover, the Veteran has made it clear on many occasions in the claims folder that he has tinnitus.  In addition, the examiner did not address the Veteran's assertions noted in the claims folder that he had had tinnitus for many years which he felt was related to an in-service noise exposure.  As such, the Board finds the examiner's opinion to be of limited probative value.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As noted above, the Board finds the Veteran's reports of recurrent symptoms to be credible, which are bolstered by statements received from his family members and friends; therefore, as the evidence is in relative equipoise, the Board finds that the Veteran currently has recurrent tinnitus. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


Bilateral Hearing Loss

The Veteran maintains that the acoustic trauma that he was exposed to in service has caused his current hearing loss.  Given the Veteran's receipt of the Combat Action Ribbon and his duties as a wireman, the Board does not doubt that the Veteran was exposed to acoustic trauma in service.  

In conjunction with his claim, the Veteran was afforded a VA examination in Janaury 2006.  The examiner indicated that the claims folder was available and had been reviewed. The examiner stated that the Veteran's main complaint was hearing loss.  The examiner noted that the Veteran had a significant history of military noise exposure.  

Testing performed at the January 2006 VA examination revealed pure tone thresholds, in decibels, of 10, 10, 15, 15, and 15 for the right ear; and 15, 10, 10, 20, and 15 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Veteran had hearing within normal limits, bilaterally.  These results do not meet the criteria for hearing loss (or impairment) that is considered a disability for VA disability compensation purposes under 38 C.F.R. § 3.385.

In support of his claim, the Veteran submitted the results of an October 2010 private audiogram, which appeared to reveal pure tone thresholds, in decibels, of 50, 45, 45, 40, and 35 for the right ear; and 40, 45, 40, 45, and 55 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Word discrimination was reported as 100 percent, bilaterally.  

In conjunction with his claim, the Veteran was afforded an additional VA examination in October 2012.  Testing performed at that time revealed pure tone thresholds, in decibels, of 20, 20, 25, 25, and 20 for the right ear; and 20, 20, 20, 25, and 25 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 96 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran had normal hearing in the right ear and sensorineural hearing loss in the left ear at 6000 Hertz or higher.  

As to service connection for bilateral hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

As noted above, the Veteran reported a history of in-service noise exposure as the result of his duties performed during service, which the Board would not dispute based upon the duties performed by the Veteran in service.  While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds or speech recognition thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question that is also based on objective testing (audiometric and speech recognition) that the Veteran cannot perform on himself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The competent evidence, consisting of the results of the VA audiological examinations, affirmatively shows that the Veteran does not currently have a bilateral hearing loss as defined in 38 C.F.R. § 3.385.  There was no showing of a "hearing loss" disability as defined for VA rating purposes in service or subsequent to service on examinations which the Board deems competent for VA rating purposes.  The Board does note that the Veteran was afforded a private audiological evaluation in October 2010 which appears to have demonstrated bilateral hearing loss using VA rating criteria; however, the Board is placing greater emphasis on the VA examinations performed in January 2006 and October 2012, as they were performed in environments specifically designed to test hearing loss under conditions which are used to determine VA disability compensation purposes.  Moreover, the October 2012 VA examination was performed subsequent to the October 2010 private audiogram.  The Veteran's bilateral hearing impairment does not meet the regulatory criteria to be considered a hearing loss disability.  See 38 C.F.R. § 3.385.  

Because a current disability of hearing loss has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As explained, there is no current, competent evidence of bilateral hearing loss within the meaning of 38 C.F.R. § 3.385.  As such, the criteria for service connection have not been met, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .

ORDER

New and material having been received, the claim of service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss disability is denied.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


